Judgment, Supreme Court, New York County (Herman Cahn, J.), entered December 5, 1994, awarding plaintiff money damages against defendant, and bringing up for review an order, same court and Justice, entered November 28, 1994, which granted plaintiffs motion for summary judgment and an order of attachment, unanimously affirmed, with costs.
Summary judgment was properly granted to plaintiff on his cause of action for an account stated, in view of defendant’s failure to object to the invoices plaintiff sent her and her payment of a portion of the indebtedness both before and after commencement of the action (Davis Markel & Edwards v Solomon, 204 AD2d 182; Shea & Gould v Burr, 194 AD2d 369). The order of attachment was properly granted pursuant to CPLR 6201 (3), based upon plaintiff’s proof that defendant was attempting to frustrate the judgment by assigning art work that constituted the bulk of her assets in this State (see, Societe Generale Alsacienne De Banque v Flemingdon Dev. Corp., 118 AD2d 769, 773). Concur—Murphy, P. J., Rosenberger, Wallach, Williams and Tom, JJ.